Citation Nr: 1140046	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  97-34 193	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability due to human immunodeficiency virus (HIV).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for an orthopedic disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for a mental disability other than posttraumatic stress disorder (PTSD) is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the rating decision, the RO denied entitlement to service connection for disability due to HIV, tinnitus, high blood pressure, heart disease, hearing loss, and an orthopedic disability.  The RO also denied a petition to reopen a claim of entitlement to service connection for type II diabetes mellitus and entitlement to TDIU.

In June 2010, the Veteran stated that he was releasing his then-appointed representative from all aspects of his claims with VA.  Thus, the Veteran is representing himself in the prosecution of these claims.  (The Board notes that, in December 2010, the Veteran appointed a representative whose representation is limited solely to the claim of service connection for a mental disability other than PTSD.  As noted previously, that issue is the subject of a separate Board decision.)

In June 2010, the Veteran also stated that he was filing a notice of disagreement with the May 2010 decision.  A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no SOC has been furnished regarding the May 2010 decision, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding the following eight issues:  (1) entitlement to service connection for disability due to HIV; (2) entitlement to service connection for tinnitus; (3) entitlement to service connection for high blood pressure; (4) entitlement to service connection for heart disease; (5) entitlement to service connection for hearing loss; (6) entitlement to service connection for an orthopedic disability; (7) whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus; and (8) entitlement to TDIU.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following action:

Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2010) regarding the following eight issues:  (1) entitlement to service connection for disability due to HIV; (2) entitlement to service connection for tinnitus; (3) entitlement to service connection for high blood pressure; (4) entitlement to service connection for heart disease; (5) entitlement to service connection for hearing loss; (6) entitlement to service connection for an orthopedic disability; (7) whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus; and (8) entitlement to TDIU.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board.  38 C.F.R. § 20.1100(b) (2010).

